          Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 1 of 213




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                            ENTERED
                                                                                                                   04/21/2021


IN RE:                                                 *                           CHAPTER 11
                                                       *
                                                       *                           CASE NO. 19-34698 (DRJ)
                                                       *
KP ENGINEERING, LP, et al1                             *
                                                       *                           (Jointly Administered)
                             Debtor                    *


     ORDER GRANTING LIQUIDATION TRUSTEE’S MOTION FOR ORDER
AUTHORIZING THE TRUST’S CLAIMS AND NOTICING AGENT TO MODIFY THE
OFFICIAL CLAIMS REGISTRY TO CONSOLIDATE CLAIMS SCHEDULED BY THE
DEBTORS IN A NAME WHICH VARIES FROM THE NAME IN WHICH CLAIMANT
FILED CORRESPONDING PROOFS OF CLAIM SO THAT THE CORRESPONDING
 PROOFS OF CLAIM, SUBJECT TO THE LIQUIDATION TRUSTEE’S RIGHT TO
     OBJECT TO SUCH CLAIMS, SUPERSEDE THE SCHEDULED CLAIMS

                                                  (ECF No. 742)


           Upon the Liquidation Trustee’s Motion for Order Authorizing the Trust’s Claims and

Noticing Agent to Modify the Official Claims Registry to Consolidate Claims Scheduled by the

Debtors in a Name Which Varies from the Name in Which Claimant Filed Corresponding Proofs

of Claim so that the Corresponding Proofs of Claim, Subject to the Liquidation Trustee’s Right to

Object to Such Claims, Supersede the Scheduled Claims [Doc. No. 742] (the “Motion”)2 filed by

Michael D. Warner, solely in his capacity as liquidation trustee for the KP Engineering Liquidation




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are KP
Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters and
the Debtors’ service address is: 5555 Old Jacksonville Hwy., Tyler, TX 75703.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 2 of 213




Trust (the “Trust”), (the “Liquidation Trustee”), no objections having been filed, and after due

deliberation

       IT IS HEREBY ORDERED THAT:

       1.        The Motion is granted as set forth herein.

       2.        Omni Agent Solutions (“Omni”) is authorized and directed to modify the official

claims register maintained in the Bankruptcy Case to reflect, subject to the Liquidation Trustee’s

right to object to any such superseding claims, as follows:

            a.    The $733,398.67 unsecured claim included in the Schedules by KPE LP in favor

                  of American Express is superseded by Proof of Claim Number 29 filed by

                  American Express Travel Related Services Company, Inc. attached hereto as

                  Exhibit 1;

            b.    The $30,000.00 unsecured claim included in the Schedules by KPE LP in favor

                  of B&G Crane Services, LLC is superseded by Proof of Claim Number 17 filed

                  by Maxim Crane Works, LP attached hereto as Exhibit 2;

            c.    The $94,352.91 unsecured claim included in the Schedules by KPE LP in favor

                  of Baro Controls, Inc. is superseded by Proof of Claim Number 106 filed by FCX

                  Performance, Inc. attached hereto as Exhibit 3;

            d.    The $1,706,686.99 unsecured claim included in the Schedules by KPE LP in

                  favor of CED Interstate Electric Co. is superseded by Proof of Claim Number 85

                  filed by Consolidated Electrical Distributors Inc. d/b/a Interstate Electric attached

                  hereto as Exhibit 4;
      Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 3 of 213




            e.    The $2,368,333.28 unsecured claim included in the Schedules by KPE LP in

                  favor of Compressor Systems, Inc. is superseded by Proof of Claim Number POC

                  74 filed by CSI Compressco LP attached hereto as Exhibit 5;

            f.    The $930,507.76 unsecured claim included in the Schedules by KPE LP in favor

                  of Credos Fabrications LLC is superseded by Proof of Claim Number 56 filed by

                  Credos Industrial Supplies & Rentals LLC attached hereto as Exhibit 6;

            g.    The $439,628.06 unsecured claim included in the Schedules by KPE LP in favor

                  of DistributionNow is superseded by Proof of Claim Number 39 filed by Euler

                  Hermes NA Insurance Co. attached hereto as Exhibit 7;

            h.    The $22,109.38 unsecured claim included in the Schedules by KPE LP in favor

                  of Heat Recovery Corp. is superseded by Proof of Claim Number 47 filed by

                  Waste Heat Recovery Corporation attached hereto as Exhibit 8;

            i.    The $127,474.00 unsecured claim included in the Schedules by KPE LP in favor

                  of Heat Transfer Equipment Co. is superseded by Proof of Claim Number 49 filed

                  by Heat Transfer Research, Inc. attached hereto as Exhibit 9;

            j.    The $334,164.97 unsecured claim included in the Schedules by KPE LP in favor

                  of PECOFacet is superseded by Proof of Claim Number 50 filed by Parker-

                  Hannifin Corporation attached hereto as Exhibit 10; and

            k.    The $578,554.59 unsecured claim included in the Schedules by KPE LP in favor

                  of S&S Energy Services is superseded by Proof of Claim Number 33, filed by

                  S&S Services LLC attached hereto as Exhibit 11.

       3.        All rights provided by the Plan and the Liquidation Trust Agreement to the

Liquidation Trustee to object, on any basis, to the Proofs of Claim attached hereto as Exhibits 1
       Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 4 of 213




through 11 or any other claims held by the claimants in Exhibits 1 through 11 are reserved and

nothing herein should be construed so as to limit such rights.

       4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against the Debtors or such Debtors’ estates; (b) a waiver of any right of the Trust

to dispute any prepetition claims on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in the Motion or this Order; (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to § 365 of the Bankruptcy Code; or (f) a waiver of any right

of the Trust under the Bankruptcy Code, any order of this Court, the underlying Trust Agreement

and/or Plan, or any other applicable law.

       5.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

       6.      The Liquidation Trustee, Omni and the Clerk of this Court are authorized to take

all actions necessary to effectuate the relief granted in this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

Signed:
   Signed: April 21, 2021.
                                       ____________________________________
                                               ____________________________________
                                       THE HONORABLE      DAVID R. JONES
                                               DAVID R. JONES
                                       CHIEF UNITED STATES BANKRUPTCY JUDGE
                                                 UNITED STATES BANKRUPTCY JUDGE
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 5 of 213




                                            EXHIBIT "1"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 6 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 7 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 8 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 9 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 10 of 213




                                                 EXHIBIT "2"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 11 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 12 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 13 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 14 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 15 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 16 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 17 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 18 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 19 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 20 of 213




                                      EXHIBIT "3"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 21 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 22 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 23 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 24 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 25 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 26 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 27 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 28 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 29 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 30 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 31 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 32 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 33 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 34 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 35 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 36 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 37 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 38 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 39 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 40 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 41 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 42 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 43 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 44 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 45 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 46 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 47 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 48 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 49 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 50 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 51 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 52 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 53 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 54 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 55 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 56 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 57 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 58 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 59 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 60 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 61 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 62 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 63 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 64 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 65 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 66 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 67 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 68 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 69 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 70 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 71 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 72 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 73 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 74 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 75 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 76 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 77 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 78 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 79 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 80 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 81 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 82 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 83 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 84 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 85 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 86 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 87 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 88 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 89 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 90 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 91 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 92 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 93 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 94 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 95 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 96 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 97 of 213
                       Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 98 of 213
  Debtor: KP Engineering, LP, et al.
  UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS

  Case Number: 19-34698


                                                                                      FILED
                                                                                 Claim No. 74
                                                                               January 10, 2020
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                 Southern District of Texas
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              CSI Compressco LP
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             CSI Compressco LP c/o Zachary S. McKay
   Federal Rule of                          Name                                                                  Name
                                            Dore, Rothberg McKay, P.C.
   Bankruptcy Procedure
   (FRBP) 2002(g)                            17171 Park Row, Suite 160
                                             Number          Street                                               Number          Street

                                             HOUSTON, TX 77084
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 281-829-1555                                            Contact Phone
                                                          zmckay@dorelawgroup.net
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                                                                                                                      EXHIBIT "4"
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 99 of 213


   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $2,407,623.14                              Does this amount include interest or other charges?
                                                                                              No
                                                                                          X   Yes   Attach statement itemizing interest, fees, expenses, or other
                                                                                                    charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             Goods sold and services provided.


9. Is all or part of the claim       No
   secured?                      X   Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle
                                                                        All assets covered by recorded liens.
                                             X Other        Describe:

                                                                        Recorded liens.
                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                $
                                             Amount of the claim that is secured:              $ $2,407,623.14

                                             Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                            unsecured amounts should match the
                                                                                                                            amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:               $   $2,407,623.14



                                             Annual Interest Rate:      (when case was filed) 6.00
                                                                                               ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                  Page 2
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 100 of 213
12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 1/10/2020
3571.                                                   MM / DD / YYYY


                                  Kristy Woolsey
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Kristy Woolsey
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Director of Credit


                                  Company               CSI Compressco LLC
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         24955 Interstate 45

                                  Address
                                                        Number               Street

                                                        The Woodlands, TX 77380
                                                        City                                              State                ZIP Code


                                                                                                                             kwoolsey@tetratec.com
                                  Contact Phone         281-364-5069                                      Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
     Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 101 of 213



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 In re:                                                 §           Chapter 11
                                                        §
 KP ENGINEERING, LP                                     §           Case No. 19-34698
                                                        §
           DEBTOR.                                      §

                       Addendum to Proof of Claim of CSI Compressco LP

1.        Claimant expressly reserves all rights including, without limitation, the right to: (i) amend,

modify or supplement in any respect this Proof of Claim including any exhibit, or to file an

amended or supplemental Proof of Claim for the purpose of asserting additional claims, modifying

or liquidating the extent of any lien claimed, the amount of any interest, fee, cost or expense

accrued or incurred subsequent to the petition date, or to include any other amounts authorized by

the contractual agreements, 11 U.S.C. §§ 365, 506, other provisions of Title 11 of the United States

Code, or applicable state law; and (ii) supplement this claim with other documents evidencing the

perfection of any lien or security interest, or amounts recoverable under 11 U.S.C. § 506(b).

2.        The time for filing Statement of Oil and Gas Lien has not expired. If not attached, upon

receipt of the recorded instrument, Claimant reserves the right to supplement its Proof of Claim to

attach the final recorded Statement of Oil and Gas Lien.

3.        Claimant has incurred and continues to incur post-petition legal fees and expenses related

to this claim against Debtor. Claimant reserves the right to amend this proof of claim to include

its attorneys’ fees and expense amounts as and when incurred and related to Claimant’s claims

against Debtor to the extent authorized by applicable statute. Such fees are allowed by the parties’

contract, applicable state law and applicable federal law. See 11 U.S.C. §§ 502, 506.




                                                    1
                   Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 102 of 213
                                                                                  Midland County
                                                                                    Alison Haley
                                                                                    County Clerk


   I!                                                                           Midland, Texas 79702



                                                                 Instrument Number: 2018-33192
                                                                                As
 Recorded On: November 13, 2018                                       Recording after Aug 2005
                                                                                                                                               Billable Pages: 30
                                                                                                                                            Number of Pages: 31


     Comment: AFFIDAVIT
                                                                 ( Parties listed above are for Clerks reference only )

                                                              ** Examined and Charged as Follows: **
Recording after Aug 2005                        142.00
           Total Recording:                     142.00




                   ************ DO NOT REMOVE. THIS PAGE IS PART OF THE INSTRUMENT************
                                  Any provision herein which restricts the Sale, Rental or use of the described REAL PROPERTY
                                              because of color or race is invalid and unenforceable under federal law.

File Information:                                                                                    Record and Return To:
       Document Number: 201 8-33192
         Rece ipt Number: 589859                                                                            DO RE LAW GRO UP, P. C.
     Recorded Date/Time: November 13, 201 8 03:20:37P                                                       17171 PARK ROW, SUITE 160
                                                                                                            HOUSTON TX 77084
              User I Station: C Castaneda - cc202b


                              StateofTcxas
                              County of Midland
                              Ihcrchy ccnify that this inSirumcnt was FILED onthe da1.c and at the time stamped hereon by me ~nd was duly
                              RECORDED in the namd RECORDS of Midland Ctlunty, Texas as stamped hereon.
                                                                                         County Clerk
                                                                                         Midland County, Texas
                                                                                                                                               EXHIBIT A
    Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 103 of 213




AFTER RECORDING RETURN TO:
DORI~ LAW GROUP, P.C.
                                                                                                        33:t92
171 71 Park Row, Suite 160
Houston, Texas 77084
281-829-1555
28 I -200-0751 Fax

KP Engineering LP- Johnson Gas Plant Cryogenic Gas Processing Facility and System

                            LIEN CLAIMANT'S AFFIDAVIT
                   AGAINST OIL, GAS AND OTHER MINERAL PROPERTY

THE STATE OF TEXAS                            §
                                              § KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTY OF MIDLAND                             §

         I. The undersigned agent of CSI COMPRESSCO LP ("Claimant"), as affiant, being
duly sworn, makes oath, and affirms the following statements are true and within my personal
knowledge, claims a lien for labor performed and materials furnished as a contractor under
express contract with the mineral property owner, mineral contractor and/or mineral
subcontractor, or their respective agents, for the benefit of and on the hereinafter described land,
oil, gas, or other mineral leasehold, oil or gas pipeline and/or oil or gas pipeline right-of-way.

        2. The amount of the lien claimed, the items of the claim and dates of performance are
as follows:

            Amounts Claimed                      Items of the Claim                 Dates of Unpaid
                              ..
                                         Oilfield Equipment, Rental. Tools               Work
                                               Services and Products

                                                   Invoice No.                            From
              $2,368,333.28                  93007145RI,93007223RI                  February 12, 2018
                                             93007224RI, 93007225RI                        to
                                             93008595RI,93008596RI                    June 18, 2018
                                             93009054RI, 93009055RI
                                             93009230RI,93010395RI
                                             93010396RI, 93010397RI
                                             93010398RI,93010399RI
                                             93010400Rl, 93010773RI
                                              93009678RI,244376RI

       3. To the best knowledge and belief of affiant, the name(s) of the operator and/or
mineral property owner(s) of the land, oil, gas, or other mineral leasehold, oil or gas pipeline
and/or oil or gas pipeline right-of-way against which the lien is claimed is:



                                                          -1-
 Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 104 of 213




        TARGA PIPELINE Mll)-                       PIONEER NATURAL                                       33:1L92
        CONTINENT WESTTEX LLC                      RESOURCES USA INC.
        I 000 Louisiana Street, Suite 4300         5205 N O'Connor Blvd, Su ite 200
        Houston, Texas 77002                       Irving, TX 75039 USA

; and all other record title interest owners, and/or any other person or entity assertin g an interest
by virtue of an assignment that was not recorded in the real property records at the time Claimant
commenced labor and/or hauled or delivery of materials in the property described below,
(collectively referred to as "Owner").

       4. T he name of Claimant is CSI COMI>RESSCO LP, whose add ress is 24955 J-45 N,
Spring, Texas 77380.

     5. Claimant performed labor and/or furnished or hauled material at the request of KJ>
ENGINEERING LP, whose address is 5555 Old Jacksonville Highway, Tyler, Texas 75703.

       6. A description of the land , o il, gas, or other mineral leasehold, oil or gas pipeline
and/or o il or gas pipeline right-of-way subject of which the lien is claimed is as follows:

       All that certain leasehold interest, tract or parcel of land, including any pipeline
       and/or pipeline right-of-way, located in MIDLAND County, Texas, containing
       approximately 160.0 acres of land, more or Jess, located in the SOUTHWEST
       QUARTER (SW/4) of SURVEY NO. 27, TOWNSHIP 4 SOUTH, BLOCK
       37, T&J> RR CO SURVEY, MIDLAND County, Texas, and being more
       commo nly known as the Johnson Crvogenic Gas Processing F'acilitp and
       S}'stem.

       Said property is com monly known as: 38001 FM 1379, Midland, Texas 79706.

         7. The true and correct amount claimed by Claimant is $2,368,333.28, and said amount
is just, reasonable, due and unpa id, and that the same with legal interest a nd attorney fees is due
and unpaid, and all just and lawful payments, offsets and c redits have been al lowed. Attached
hereto, marked Exhibit "A" and incorporated he rein by thi s reference, is a n itemi zed statement
of account show ing thereon the materials furnished and labor perfo rmed by C la imant on the
dates and in the amounts shown thereon. This lien claim for the amount stated above is upon the
whole of said oil and gas leasehold estate or lease for oil and gas purposes, and upon all of the oil
and gas wells located thereon, and particularly upon each wel l(s) treated by Claima nt fiom which
the debt secured hereby is due and owing, the building and appurtenances, and upon a ll other
materials, machinery and supplies owned by the Owner and used in the operations, as well as
upon all the other oil wells, gas wells, or o il or gas pipelines for which the same are furnished or
hauled and upon a ll other oil wells, gas wells, buildings and appurtenances, including pipeline,
leasehold interest and land for which such materials, machinery and supplies were furnished or
hauled or labor performed, and upon all equipment pertaining to said well(s) and to all other
wells, and upon all lease equipment, rights, pipelines and right-or-way for same, and all casing,
tools, and pumping equipment on said leasehold of or belonging to Owner, a nd all other property
pursuant to Tex. Prop. Code §56.003.



                                                  -2-
 Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 105 of 213




       8. Due notice was given by Claimant of said account and lien claim by certified mail,
return receipt requested to the mineral property owner described herein, in accordance with
applicable law.

       9. Not more than six (6) months have elapsed since the indebted ness for the
performance of such labor and serv ices and/or the furnishing of such materials and supplies has
accrued.

       Further Affiant Sayeth Not.



                      (The remainder of this page intentionally left blank)


                                                                                                   33:192




                                               -3-
 Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 106 of 213




DATED this, the               ;tl day of   {2:-jtr ,     2018.                                 33192




THE STATE OF TEXAS                           §
                                             §
COUNTY OF HARRIS                             §

       BEFORE ME, the undersigned authority, on this day personally appeared Doug Dunlap,
Director of Cred it for CST COM PRESSCO LP, known to me to be the person whose name is
subscribed to the foregoing instrument and who upon oath swore that the foregoing statements
were true and within his personal know ledge and who acknowledged to me that he executed the
same for the purposes and consideration therein expressed.

IJ A SWORN TO AND SUBSCRIB ED before me, under my hand and seal of office this, the
-
~• day of            2o1s.Oc+obe c ,

   ,,,,~~·t~'''
 ;:;.._.-..... ~....-..
:~;:.A,;;·.'t>~ Notary
                          STACI POLONSKI
                             . S     fT
                        Pubhc, tate o exas
                                                 By:   .2-kn.t ;_ 1?Ll\_ Qv)Q\LL
;;.:., ~/j'§ Comm. Expires 1 1·12-2020
                                                       Notary Public, the State ofTexas
-::.~~,-·or~,,,,,>:> Notary 10 126722475
         1111\




                                                   -4-
            Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 107 of 213




         COMPRESSCO LP"'                                       CSICOMPRESSCOSUBINC.                                  INVOICE

    SOLD TO:                                                                                  INVOICE#:                   93007145RI
    KP ENGINEERING LP
    5555 OLD JACKSONVILLE HIGHWAY                                                             INVOICE DATE: .                 03/1.6/18
    TYLER TX 75703                                                                        DUE .DATE:                          05/15/18




    SHIPPED TO: TBD                                           CUSTOMER ID: 6879466                    CONTACT: Jay leBlanc
                                                              CUSTOMER PO: J 1711-008
                                                              BILLING TYPE: PROGRESS BILUNG




LINE -SCH         ITEM/ DESCRIPTION                                               UNIT                      UNIT PRICE   EXTENDED PRICE

412852            45%- PAYMENT RECEIPT OF COMPRESSOR                       412852               45%        $ 1,513,654.00 $   681,144.30
                  RESIDUE RECIPROCATING PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)
information to remit@compressco.com and remit payment in USD to:                               .       .

                                                                                              <SALES TAX:
Check Remittance:          ACH/Wire Information:
P.O. Box 843960            Bank of America, NA                                                 AMOUNT DUE:          $ ·. ea4,144.30 USD
Dallas, TX 75284-3960      100 West 33rd Street
                           New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                              PAGE 1 OF 1
               Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 108 of 213

                                                                                                                                              33:19 2




           COMPRESSCO lP ~                                        CSI COMPRESSCO SUB INC.                                     INVOICE

      SOLD TO:                                                                                      INVOICE#: .··                       93007223RI
      KP ENG INEERING LP
      5555 OLOJ ACKSONVILLE HIGHWAY                                                                 IN\/OICE [)ATE:          ' • •,
                                                                                                                                           03/26/18
      TYLER TX 75703                                                                                DUE .DATE:                             05/25/18
                                                                                                    AMOUNT DUE:                       12,569.80 USD


      SHIPPED TO: TBD                                            CUSTOMER 10: 6879466                      CONTACT: Jay LeBlanc
                                                                 CUSTOMER PO: J1711-008
                                                                 BILLING TYPE: PROGRESS BI LLI NG




 LINE- SCH          ITEM/ DESCRIPTION                                               UNIT                         UNIT PRICE            EXTENDED PRICE

 412844              UN LOADER SOLENOID VALVES-                               412844                   1     $      12,569.80          $     12,569.80
 412845              CHANGE ORDER 003                                         412845
 412846                                                                       412846
 412847                                                                       412847
 412848                                                                       412848




                                                                                                                     .

                                                                                                     5\.JBTOTAL:         .$                12,569.80
Please send remittance             Check Remittance:                 WIre Transfer Information:
or credit card (Visa,              P.O. Box 843960                   Bank of America, NA             SALE$ TAX:          $
Master Card or                     Dallas, TX 75284-3960             100 West 33rd Street
American Express)                                                    New York, NY 10001
                                                                                                     AMOUNT DUE:         $             12,569.80 USD
information to                     ACH Information:
rem1t@compressco.com               Bank of America, NA
and remit payment in
USD to:


Please direct inquiries regarding this invoice to invoiceinquiry@cornpressco.com.                                                          PAGE 1 OF 1
               Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 109 of 213




           COMPRESSCO                  lP ~                      CSI COMPRESSCO SUB INC.                                               INVOICE

      SOLD TO:                                                                                    INVOICE#:                                  93007224RI
      KP ENGINEERING LP
      5555 OLD JACKSONVILLE HIGHWAY                                                               INVOICE DATE:                                     03/26/18
      TYLER TX 75703                                                                              DUE DATE:                                         05/25/18
                                                                                                  AMOUNT DUE:                              5,987.92 .USD


      SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                             CONTACT: Jay LeBlanc
                                                                CUSTOMER PO: J1711-008
                                                                BILLING TYPE: PROGRESS BILLING




 LINE-SCH           ITEM/ DESCRIPTION                                               UNIT                               UNIT PRICE          EXTENDED PRICE

 412849             UN LOADER SOLENOID VALVES-                               412849                     1          s         5,987.92      s          5,987.92
 412850             CHANGE ORDER 005                                         412850
 412851                                                                      412851
 412852                                                                      412852




                                                                                                  .                 .' . .             .

                                                                                                   ~UBTOT.P.L:       .           $                   5,987.92
Please send remittance             Check Remittance:                 Wire Transfer Information:         .          . .                      ..          .      ·..


or credit card (Visa,              P.O. Box 843960                   Bank of America, NA              ~ALES"("A>C.: . .         ·. ~
Master Card or                     Dallas, TX 75284-3960             100 West 33rd Street               ..   .
American Express)                                                    New York, NY 10001            AMOUNT DUE:                    $              5,987.92 USD
information to
                                   ACH Information:
remit@compressco. com
and remit payment in
USDto:


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com.                                                                   PAGE 1 OF 1
              Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 110 of 213


                                                                                                                                                                          :::.~ : :::;.   ::n.. 9   :::::~




                                                                 CSI COMPRESSCO SUB INC.                                                     INVOICE

      SOLD TO:                                                                                   INVOICE#:                                             93007225RI
      I<P ENGINEERING LP
      555 5 OLD JACKSONVILLE HIGHWAY                                                             INVOICE PATE: .                                               ·..03/2.6/18
                                                                                                                                              .. .. ··. ·
      TYLER TX 75703                                                                             DUEOATE:                                                          ·os/25/18
                                                                                                     .                       .

                                                                                                 AMOUNT DUE: .·                               76,998.75 USD


      SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                           CONTACT: Jay Le Blanc
                                                                CUSTOMER PO: J1711-008
                                                                BILLING TYPE: PROGRESS BILLING




 LINE-SCH           ITEM / DESCRIPTION                                             UN IT                                UNIT PRICE                   EXTENDED PRICE

 412844             5%- PAYM ENT- READYTO SHIP UNIT                          412844                       5%           $ 1,539,975.00 $                                 76,998.75
                    INTERMEDIATE INLET PRESSURE PACKAGE




                                                                                                  SVE3TOTAL:                       .. $ .                              76,998.75
Please send remittance             Check Remittance:                Wire Transfer Information:                                       ·. ·.
                                                                                                                                                        ..
or credit ca rd {Visa,             P.O. Box 843960                  Bank of America, NA                                                                     ·· .   .
                                                                                                  SALES TAX:                             $   .,
Master Card or                     Dallas, TX 75284-3960            100 West 33rd Street
                                                                                                 ·. ··.        .   .             ··. .
American Express)                                                   New York, NY 10001            AMOUNT DUE: .. $                                   76,998.75 USD
information to                     ACH Information:
remit@compressco.com               Bank of America, NA
and remit payment in
USD to:                            ABA·~~~~~
                                   Account: :

Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com.                                                                                   PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 111 of 213




         COMPRESSCO lP'"                                       CSI COMPRESSCO SUB INC.                                 INVOICE

     SOLD TO:                                                                                 INVOICE#:                    93008_595RI
     KP ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY                                                            INVOIC,:E .DATE:                04/27/18
     TYLER TX 75703                                                                           DUE DATE:                       06/26/18
                                                                                              AMOUNT DUE:                76,998.75 USD



    SHIPPED TO: TBD                                           CUSTOMER ID: 6879466                    CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BlUING TYPE: PROGRESS BILLING




LINE-SCH          ITEM/ DESCRIPTION                                               UNIT                    UNIT PRICE      EXTENDED PRICE

412845             5%- PAYMENT- READY TO SHIP UNIT                         41 2845               5%     $ 1,539,975.00    s     76,998.75
                   INTERMEDIATE INLET PRESSURE PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                  SUBTOTAL:                      76,998.75
information to remit@compressco.com and remit payment in USO to:
                                                                                               SALES TAX:         $ .·
Check Remittance:          ACH/Wire Information:          Tax ID
P.O. Box 843960            Bank of America, NA                                                 AMOUNT DUE:         $      76,998.75 USC
Dallas, TX 75284-3960      100 West 33rd Street
                           New York, NY 10001



Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                              PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 112 of 213




6        COMPRESSCO LP'"                                        CSI COMPRESSCO SUB INC.                                  INVOICE

    SOLD TO:                                                                                    INVOICE#: .                  93008596RI
    KP ENGINEERIN G LP
    5555 OLD JACKSONVILLE HIGHWAY                                                               INVOICE DATE:                   04/27/18
    TYLER TX 75703                                                                              DUE DATE:                       06/26/18
                                                                                                AMOUNT DUE:              . 76,998..75 USD .



    SHIPPED TO: TBD                                            CUSTOMER 10: 6879466                     CONTACT: Jay LeBlanc
                                                               CUSTOMER PO: J1711-008
                                                               BILliNG TYPE: PROGRESS BILLING




LINE -SCH         ITEM / DESCRIPTION                                               UNI T                     UNIT PRICE     EXTENDED PRICE

412846             5%- PAYMENT- READY TO SHI P UNIT                         412846                 5%      s 1,539,975.00 s       76,998.75
                   INTERMEDIATE INLET PRESSURE PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                    SUBTOTAL:           $           76,998.75
information to remit@compressco.com and remit payment in USD to:
                                                                                                 SALES TAX:          $
Check Remittance:           ACH/Wire Information:
P.O. Box 843960             Bank of America, NA                                                  AMOUNT DUE:        ·$      76,99S.75 USD
Dall as, TX 75284-3960      100 West 33rd Street
                            New York, NY 10001



Please direct inquiries regarding this invoice to invoicei nquiry@compressco.com
                                                                                                                                PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 113 of 213




         COMPRESSCO lP'"                                        CSI COMPRESSCO SUB INC.                                 INVOICE

     SOLD TO:                                                                                   INVOICE#:                   93009054RI
     KP ENGI NEERI NG LP
     5555 OLD JACKSONVILLE HIGHWAY                                                              lNV()ICE DATE: .              ·.. 04/3()/18 .
     TYLER TX 75703                                                                             DUE DATE:                      . 06)29/18
                                                                                                AMOUNT DUE:             . 76,998.75 USD


    SHIPPED TO: TBD                                            CUSTOMER 10: 6879466                     CONTACT: Jay LeBlanc
                                                               CUSTOMER PO: J1711-008
                                                               BILLING TYPE: PROGRESS BILLING




LI NE-SCH          ITEM/DESCRIPTION                                                UNIT                     UNIT PRICE     EXTENDED PRICE

412847             5%- PAYM ENT- READY TO SHIP UNIT                         412847                 5%      $ 1,539,975.00 $        76,998.75
                   INTERMEDIATE INLET PRESSURE PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                    SUBTOTAL:          $            76,998.75
information to remit@comoressco.com and remit payment in USD to :

Check Re mittance:          ACH/Wire Information:
P.O. Box 843960             Bank of America, NA
Dallas, TX 75284-3960       100 West 33rd Street
                            New York, NY 10001



Please direct inquiries regarding this invoice to invoiceinquiry@cornpressco.com
                                                                                                                                PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 114 of 213




~ COMPRESSCO LP'u                                              CSI COMPRESSCO SUB INC.                                   INVOICE

     SOLD TO:                                                                                   INVOICE#:
     I<P ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY                                                              INVOICE .DATJ:
     TYLER TX 75703                                                                             PUE 'OATE: ·.···
                                                                                                AMOUNT DUE:               76,998.75 USD


    SHIPPED TO: TBD                                           CUSTO~ERID: 6879466                       CONTACT: Jay LeBlanc
                                                              CUSTO~ER   PO: J1711-008
                                                              BILLING TYPE: PROGRESS BI LLING




LINE - SCH        ITEM/ DESCRIPTIO N                                              UNIT                      UN IT PRICE    EXTENDED PRICE

412848            5%- PAYMENT - READYTO SHI P UN IT                        41 2848                 5%      $ 1,539,975.00 $      76,998.75
                  INTERMEDIATE INLET PRESSURE PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                    SUBTOTAL:          $          76,998.75
information to remit@compressco.com and remit payment in USD to:
                                                                                                 SALES TAX:         $
Check Remittance:          ACH/Wire Information:          Tax ID:
P.O. Box 843960            Bank of America, NA                                                   AMOUNT DUE:         $     76,998.75 USD
Dallas, TX 75284-3960      100 West 33rd St reet
                           New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                               PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 115 of 213

                                                                                                                                331. 92




.{j!ft COMPRESSCO LP'"
~--
                                                               CSI COMPRESSCO SUB INC.                               INVOICE

      SOLD TO:                                                                           INVOICE#:                     93009230RI
      I<P ENGINEERING LP
      5555 OLD JACKSONVILLE HIGHWAY                                                      INVOlvE DATE.:                    05/11/2016
      TYLER TX 75703                                                                     OUE DATE: ·.                      07/10/2016 '
                                                                                         AMOUNT DUE:                 75,886;40 uso


    SHIPPED TO: TBD                                           CUSTO~ERID:6879466                    CONTACf: Jay LeBlanc
                                                              CUSTO~ER  PO: Jl71 1-008
                                                              BlUING TYPE: PROGRESS BILUNG




LINE -SCH         ITEM/ DESCRI PTIO N                                             UNIT                  UNIT PRICE    EXTENDED PRICE

412841            5%- PAYMEN T READY TO SHIP                               412841              5%     $ 1,517,728.00 $         75,886.40
                  LOW PRESSURE INLET RECIPROCATING PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                •SUBTOTAL:          $           75,886.40
information to remit@compressco.com and remit payment in USD to:
                                                                                             SALES TAX:         $
Check Remittance:          ACH/Wire Information:
P.O. Box 843960            Bank of America, NA                                               AMOUNT DUE:         $     75,886.40 USD
Dallas, TX 75284-3960      100 West 33rd Street
                           New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                             PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 116 of 213


                                                                                                                                              3319 2



         COMPRES.SCO tp··                                       CSI COMPRESSCO SUB INC.                                             INVOICE

     SOLD TO:                                                                                    INVOICE#:                            93010395RI
     I<P ENG INEERIN G LP
     5555 OLD JACKSONVILLE HIGHWAY                                                               INVOICE DATE:                           06/07/18
     TYLER TX 75703                                                                              DU.E DATI::                            ·.08/06/18
                                                                                                 AMOUNT DUE:                        75,682.70 USD


    SHIPPED TO: TBD                                            CUSTOMER 10: 6879466                      CONTACT: Jay LeBlanc
                                                               CUSTOMER PO: J1711-008
                                                               BILLING TYPE: PROGRESS BI LLING




LINE- SCH          ITEM/ DESCRIPTION                                               UNIT                          UNIT PRICE          EXTENDED PRICE

412849             5%- PAYMENT READY TO SHIP                                412849                 5%         $ 1,513,654.00 $              75,682.70
                   RESIDUE RECIPROCATING PACKAGE




                                                                                                                      ..
Please send remittance or credit card (Visa, Master Card or American Express)                    -SUBTOTAL:                .·...$       .· 7!;,682.70
information to remit@compressco.com and remit payment in USD to:                                              .>_ ·.. .                    ., .' .
                                                                                                          "
                                                                                                  S/7\LES TA.)(: •.            $
Check Remittance:           ACH/Wire Information:          Tax I
P.O. Box 843960             Bank of America, NA            Account:                               AMOUNT DUE:                  $     75,682.70 USD
Dallas, TX 75284 -3960      100 West 33rd Street           ACH    .~

                            New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@cornpressco.com
                                                                                                                                         PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 117 of 213




         COMPRESSCO lP"'                                       CSI COMPRESSCO SUB INC.                                   INVOICE

     SOLD TO:
     KP ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY
     TYLER TX 75703




    SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                      CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J 1711·008
                                                              BILLING TYPE: PROGRESS BILLING




LINE-SCH          ITEM/ DESCRIPTION                                               UNIT                      UNIT PRICE        EXTENDED PRICE

412850            5% ·PAYMENT READY TO SHIP                                412850                  5%      $ 1,513,654.00 $                  75,682.70
                  RESIDUE RECIPROCATING PACKAGE




                                                                                               .

Please send remittance or credit card (Visa, Master Card or American Express)
                                                                                                                                           '·
                                                                                               ~UBTOTAL:             $                      '75,®2.70
information to remit@compressco.com and remit payment in USD to:
                                                                                                               :'·                  ·. ·        .

                                                                                               S~LES TAX; .·'.       $   ..     . . :               .   .
Check Remittance:          ACH/Wire Information:          Tax ID
P.O. Box 843960            Bank of America, NA            Account:                             AIV!OUNT DUE:         $        ·75,682.70 USD
Dallas, TX 75284- 3960     100 West 33rd Street           ACH l 1 R l 1 . - -
                           New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                                        PAGE 1 OF 1
            Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 118 of 213




  ....~ COMPRESSCO LP'"                                        CSI COMPRESSCO SUB INC.                                 INVOICE

    SOLD TO:                                                                                   INVOICE#:                  93010397RI
    KP ENGINEERING LP
    5555 OLD JACKSONVI LLE HIGHWAY                                                             INVOICE DATE: .               06/07/18
    TYLER TX 75703                                                                             DUE DATE:                     08/06/18
                                                                                               AMOUNT DUE;              75,682.70 USD


    SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                    CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BilliNG TYPE: PROGRESS BILLING




LINE-SCH          ITEM/ DESCRIPTION                                               UNIT                     UNIT PRICE    EXTENDED PRICE

412851            5% ·PAYMENT READYTO SHIP                                 412851                5%      $ 1,513,654.00 $      75,682.70
                  RESIDUE RECIPROCATING PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                   sueTQTAL:
information to remit@compressco.com and remit payment in USD to:                           1...------- ---------1
                                                                                                SALES TAX:        $
                                                                                                                             75,682.70


Check Remittance:          ACH/Wire Information:
P.O. Box 843960            Bank of America, NA                                                 . AMOUNT DUE:       $     75,682.70 USD
Dallas, TX 75284-3960      100 West 33rd Stree t
                           New York, NY 10001



Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                             PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 119 of 213




§ffil COMPRESSCO ll'""
~--
                                                               CSI COMPRESSCO SUB INC.                             INVOICE

    SOLD TO:                                                                               INVOIPE#: ·                 93010398RI
    KP ENGINEERING LP
    5555 OLD JACKSONVILLE HIG HWAY                                                         INVOIQE DATE: ·. .... ·.·.  . ·. 06/()7/18 ·.
    TYLER TX 75703                                                                         DUE OATE:            . .' ·. 08/06/18
                                                                                           AMOUNT D.UE:                 75,682.70 USD


    SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                   CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BILLING TYPE: PROGRESS BILLING




LINE- SCH         ITEM/ DESCRIPTION                                               UNIT                    UNIT PRI CE    EXTENDED PRICE

412852            5%- PAYMEN T READY TO SHIP                               412852               5%      s 1,513,654.00 s       75,682.70
                  RESIDUE RECIPROCATING PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)
information to remit@compressco.com and remit payment in USD to:

Check Remittance:          ACH/Wire Information:
P.O. Box 843960            Bank of America, NA                                                 AMOUNT DUE:        $      75,682.70 USD
Dallas, TX 75284-3960      100 West 33rd Street
                           New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                             PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 120 of 213




          COMPRESSCO LP"'                                      CSI COMPRESSCO SUB INC.                                     INVOICE

     SOLD TO:
     KP ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY
     TYLER TX 75703                                                                           DUE DATE:                        .. 08/06/2018
                                                                                              AMOUNT DUE:                    75,886.40 USD


     SHIPPED TO: TBO                                          CUSTOMER ID: 6879466                    CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BILLING TYPE: PROGRESS BILUNG




LINE-SCH           ITEM/ DESCRIPTION                                              UNIT                      UNIT PRICE        EXTENDED PRICE

412842             5% - PAYMENT- READY TO SHIP                             412842                5%     $   1,517, 728.00     $      75,886.40
                   LOW PRESSURE INLET RECIPROCATING PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                 SUBJOJAL:              $             75,886.40
information to remit@compressco.com and remit payment in USD to:                                                     ·..

                                                                                               SALES .TAX:          $ ·.
Check Remittance:           ACH/Wire Information:         TaxiD
                                                                                                                   ·. $ ·.
P.O. Box 843960             Bank of America, NA           Account :                           AMOUNT DUE:                     75,886.40 USD
                  -                                             ARA




Please direct inquiries regarding this invcice to invoiceinquiry@compressco.com
                                                                                                                                  PAGE 1 OF 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 121 of 213




§cOMPRESSCO LP"'                                               CSI COMPRESSCO SUB INC.                                  INVOICE

     SOLD TO:                                                                                  INVOICE#:                       93010400Rt
     KP ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY                                                             INVOICE DATE:                   06/07/2018
     TYLER TX 75703                                                                            DI.JE PATE:                     0~/06/2018

                                                                                           AMOUNTOUE:                    75,886.40 USD


    SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                     CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BILLING TYPE: PROGRESS BILLING




LINE- SCH         ITEM/ DESCRIPTION                                               UNIT                      UNIT PRICE     EXTENDED PRICE

412843            5%- PAYMENT- READY TO SHIP                               412843                 5%      s 1,517,728.00   $       75,886 .40
                  LOW PRESSURE INLET RECIPROCATIN G PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                   SUBTOTAL:           $             75,886.40
information to remit@compressco.com and remit payment in USD to:
                                                                                                SALE~   TAX;       ~
Check Remittance:
P.O. Box 843960
                           ACH/Wire Information:
                           Bank of America, NA            TaxiDI·
                                                          Account: ,===~-                       AMOUNT DUE:         $
                                                                                                                           .

                                                                                                                           75,88SA9 USD
Dallas, TX 75284-3960      100 West 33rd Stree t
                           New York, NY 10001



Please direct inquiries regarding this invoice to invoiceinquiry@compressco.com
                                                                                                                                 PAGE 1 OF 1
              Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 122 of 213




              COMPRESSCO lP'"                                CSI COMPRESSCO SUB INC.                            INVOICE
      SOLD TO:                                                                                  INVOICE NO:        93010773RI
       KP ENGINEERING LP                                                                        INVOICE DATE:         06/18/18
      5555 OLD JACKSONVILLE HIGHWAY
                                                                                                DUE DATE:             08/17/18
      TYLER TX 75703
                                                                                                AMOUNT DUE:      3,810.30 USD



       SHIPPED TO:                                           CUSTOMER ID: 6879466                OUR ORDER NO: 93008286SD
       MIDLAND DC                                            CUSTOMER PO: J1711-008 I 4
       3809 SOUTH FM 1788                                    DATE SHIPPED: 06/18/18
       MIDLAND TX 79706                                      SHIPPED VIA:
                                                             FREIGHT TERMS:


    ITEM#                                                                       QTY.      U/M     UNIT PRICE    EXTENDED PRICE

  G-24729~ARL                                                                  2.000000   EA         1,103.25       2,206.50
      TOOL KIT ASSY,C:D:F,W/110 IND
  A-0798-ARL                                                                   1.000000 EA             96.50          96.50
      TOOLBOX
  FREIGHT                                                                      1.000000 EA           1,507.30       1,507.30
     FRE!GHTTBD




                                                                                           SUBTOTAL:                2,303.00
Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:
                                                                                           FREIGHT:                 1,507.30
Check Remittance:          ACH/Wire Information:
P.O. Box 843960            Bank of America, NA                                             SALES TAX:
Dallas, TX 75284-3960      100 West 33rd Street
                           New York, NY 10001                                              AMOUNT DUE:              3,810.30 USD

Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.
                                                                                                                      PAGE 1 OF 1
              Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 123 of 213




  -~ COMPRES.SCO LP'"                                          CSI COMPRESSCO SUB INC.                                 INVOICE

     SOLD TO:                                                                              INVOIC,E #:                   93009678RI ·
     KP ENGINEERING LP
     5555 OLD JACKSONVILLE HIGHWAY                                                         INVOICE DATE:                     05/21/2018
     TYLER TX 75703                                                                        DUE DATE:                         07/20/2018
                                                                                           AMOUNT DUE:             . 682,977.60 USD


    SHIPPED TO: TBD                                           CUSTOMER 10: 6879466                    CONTACT: Jay LeBlanc
                                                              CUSTOMER PO: J1711-008
                                                              BILLING TYPE: PROGRESS BILLING




LIN E - SCH       ITEM/ DESCRIPTION                                                UNIT                    UNIT PRICE    EXTENDED PRI CE

412843            45%- PAYMENT- RECEIPT OF COM PRESSOR                     41 2843              45%      $ 1,5 17,728.00 $      682,977.60
                  LOW PRESSURE INLET RECIPROCATIN G PACKAGE




Please send remittance or credit card (Visa, Master Card or American Express)                  SU.BTOTAL:          $         ·. 6t12,977 .60
information to rem it@compressco.com and remit payment in USD to:
                                                                                               SALES TAX:         $
Check Remittance:           ACH/Wire Information:
P.O. Box 843960            Bank o f America, NA                                                AMOUNT DUE: · $          682,$77.60 USD
Dallas, TX 75284-3960      100 West 33rd St reet
                           New York, NY 10001



Please direct inquiries regarding this invoice to invoiceinquiry@cornpressco.com
                                                                                                                              PAGE 1 OF 1
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 124 of 213




 ~ COMPRESSCO LP'~                                            CSI COMPRESSCO SUB INC.                    INVOICE
         SOLD TO :                                                                      INVOICE NO:               244376RI
         KP ENGINEERING LP                                                              INVOICE DATE:              09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
         TYLER TX 75703
                                                                                        DUE DATE:                  11/17/18
                                                                                        SERVICE DATE:              06/05/18



    SHIPPED TO :                                           CUSTOMER ID: 6879466          OUR ORDER NO: 92865
    KP ENGINEERING LP                                      CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                    UNIT: JOHNSON INLET UNITS
    TX                                                     PROJECT: COMM IS ION ING AND START UP ON MULTIPLE UNITS

    County: UPTON



      WO#                ITEM#                                                         QTY    U/M   UNIT PRICE    EXT. PRICE

     63~2612        UNIT 412841-COMM & SU
                    .COMMISSION AND START UP UNITS PO#J171 1-248
                    FC0173CKD                                                          150.00 EA         28.38        4,257.00
                       12PT,1/2-13X3-1/2X9/16G8

                    MIL                                                                460.00 EA          1.65         759.00
                          MILEAGE

                    MISC                                                                1.00 EA         500.00         500.00
                       pre grout alignment

                    LF                                                                  17.08 HR         95.00        1,622.60
                          Lbr-Service Tech (billable)

                    LFO                                                                 13.77 HR        142.50        1,962.23
                          Lbr-Service Tech OT (billable)

                    SSM                                                                 1.00 HR         125.47         125.47
                       Shop Supplies

     6332621        UNIT 412842 COMM & SU
                    .COMMISSION AND START UP UNITS PO#J1711-248
                    MIL                                                                160.00 EA          1.65         264.00
                          MILEAGE




                                                                                       SUBTOTAL:
Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                    SALES TAX:

Check Remittance:                ACH/Wire Information:       TaxtD                     AMOUNT DUE:
P.O. Box 843960
Dallas, TX 75284-3960
                                                .
                                 Bank of America NA
                                 100 West 33rd Street
                                                             A....uur~
                                                                                                      Continued
                                 New York, NY 10001


Please direct inqu iries regarding this invoice to invoiceinquiry@csicompressco.com.                               PAGE 1 OF 9
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 125 of 213


                                                                                                                       33:lL9'2




 4!flcoMPRESSCO LPn'                                         CSI COMPRESSCO SUB INC.                     INVOICE
         SOLD TO:                                                                      INVOICE NO:                 244376RI
         KP ENGINEERING LP                                                             INVOICE DATE:                09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
         TYLER TX 75703                                                                DUE DATE:                    11/17/18
                                                                                       SERVICE DATE:                06/05/18



    SHIPPED TO:                                           CUSTOMER ID : 6879466       OUR ORDER NO : 92865
    KP ENGINEERING LP                                     CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UN ITS
    TX                                                    PROJECT: COMMISIONING AND START UP ON MULTIPLE UNITS

    County: UPTON


      WO#               ITEM#                                                         QTY    U/M   UNIT PRICE      EXT. PRICE

                  MISC                                                                 1.00 EA           500.00         500.00
                     pre grout alignment

                  LF                                                                   6.08 HR            95.00         577.60
                        Lbr-Service Tech (billable)

                  LFO                                                                  6.97 HR           142.50         993.23
                     Lbr-Service Tech OT (billable)

                  SSM                                                                  1.00 HR            54.98          54.98
                     Shop Supplies

     6332647      UNIT 412843 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                 120.00 EA            1.65         198.00
                        MILEAGE

                  MISC                                                                 1.00 EA           500.00         500.00
                     pre grout alignment

                  LF                                                                   5.46 HR            95.00         518.70
                        Lbr-Service Tech (billable)

                  LFO                                                                  9.90 HR           142.50        1,410.75
                        Lbr-Service Tech OT (billable)



                                                                                      SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

Check Remittance:               ACH/Wire Information:       Tax lr                    AI\IIOUNT DUE:
P.O Box 843960                  Ba1I k of America, NA       I:J.IW\Iflll:- -
Dallas, TX 75284-3960           100 West 33rd Street                                                   Continued
                                New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                 PAGE20F 9
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 126 of 213




      · ···~~COMPRESSCO lPn'
                                                             CS! COMPRESSCO SUB INC.                     INVOICE
         SOLD TO:                                                                      INVOICE NO:                244376RI
         KP ENGINEERING LP                                                             INVOICE DATE:               09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
                                                                                       DUE DATE:                   11/17/18
         TYLER TX 75703
                                                                                       SERVICE DATE:               06/05/18



     SHIPPED TO:                                          CUSTOMER ID: 6879466              OUR ORDER NO: 92865
     KP ENGINEERING LP                                    CUSTOMER PO: J1711-248
     JOHNSON INLET UNITS                                  UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COMMISIONING AND START UP ON MULTIPLE UNITS

     County: UPTON



      WO#               ITEM#                                                         QTY     U/M   UNIT PRICE    EXT. PRICE

                  SSM                                                                  1.00 HR           67.53          67.53
                     Shop Supplies

     6332655      UNIT 412844 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                 260.00 EA           1.65         429.00
                        MILEAGE

                  MISC                                                                 2.00 EA          500.00        1,000.00
                     pre grout alignment/flatness

                  MISC                                                                 4.00 EA          115.39         461.56
                     TP-RC7CS-SL-TL.8-ACE

                  MISC                                                                 4.00 EA          101.54         406.16
                     ROTACHOCK MODEL SS1.75ASX2-ACE

                  LF                                                                   21.67 HR          95.00        2,058.65
                        Lbr-Service Tech (billable)

                  LFO                                                                  13.77 HR         142.50        1,962.23
                        Lbr-Service Tech OT (billable)

                  SSM                                                                   1.00 HR         140.73         140.73
                     Shop Supplies

     6332663      UNIT 412845 COMM &SU


                                                                                      SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

Check Remittance:               ACH/Wire Information:                                 AMOUNT DUE:
P.O. Box 843960                 Bank of America, NA
Dallas, TX 75284-3960           100 West 33rd Street                                                  Continued
                                New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                PAGE 3 OF 9
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 127 of 213




                COMPRESSCO LP"'                               CSI COMPRESSCO SUB INC.                    INVOICE
         SOLD TO:                                                                       INVOICE NO:               244376RI
         KP ENGINEERING LP
                                                                                        INVOICE DATE:              09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
         TYLER TX 75703
                                                                                        DUE DATE:                  11/17/18
                                                                                        SERVICE DATE:              06/05/18




     SHIPPED TO:                                          CUSTOMER ID: 6879466              OUR ORDER NO: 92865
     KP ENGINEERING LP                                    CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COMMISIONING AND START UPON MULTIPLE UNITS

    County: UPTON



      WO#               ITEM#                                                         QTY     U/M   UNIT PRICE    EXT. PRICE

                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                   60.00 EA          1.65          99.00
                        MILEAGE

                  MISC                                                                  2.00 EA         500.00        1,000.00
                     Pre grout alignment/flatness

                  LFO                                                                   27.49 HR        142.50        3,917.33
                     Lbr-Service Tech OT (billable)

                  SSM                                                                    1.00 HR        137.11         137.11
                     Shop Supplies

     6332671      UNIT 412846 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                 150.00 EA           1.65         247.50
                        MILEAGE

                  MISC                                                                   2.00 EA        500.00        1,000.00
                     pre grout alignment! flatness

                  PX200                                                                  4.00 EA         98.57         394.28
                     ELEMENT,CPLG,RUBBER,PARAFLEX

                  LF                                                                     6.30 HR         95.00         598.50
                        Lbr-Service Tech (billable)


                                                                                      SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:


Check Remittance:               ACHIWire Information:       Tax                       AMOUNT DUE:
P.O. Box 843960                 Bank of America NA
                                               '
                                                                   liiiiliiliiliii
Dallas, TX 75284-3960           100 West 33rd Slreet                                                  Continued
                                New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                PAGE40F 9
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 128 of 213


                                                                                                                     331.92.




 ~ COMPRESSCO LP'~                                           CSI COMPRESSCO SUB INC.                   INVOICE
         SOLD TO:                                                                      INVOICE NO:               244376RI
         KP ENGIN EERING LP                                                            INVOICE DATE:              09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
                                                                                       DUE DATE:                  11/17/18
         TYLER TX 75703
                                                                                       SERVICE DATE:              06/05/18



    SHIPPED TO:                                           CUSTOMER ID: 6879466        OUR ORDER NO: 92865
    KP ENGINEERING LP                                     CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COM MISION!NG AND START UP ON MULTIPLE UNITS

    County: UPTON



      WO#               ITEM#                                                         QTY    U/M   UNIT PRICE    EXT. PRICE

                  LFO                                                                  23.99 HR        142.50        3,418.58
                        Lbr-Service Tech OT (billable)

                  SSM                                                                  1.00 HR         140.60         140.60
                        Shop Supplies

     6332680      UNIT 412847 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711 -248
                  MIL                                                                 360.00 EA          1.65         594.00
                        MILEAGE

                  MISC                                                                 2.00 EA         500.00        1,000.00
                        pre grout alignment/flatness

                  LF                                                                   2.15 HR          95.00         204.25
                        Lbr-Service Tech (billable)

                  LFO                                                                  25.72 HR        142.50        3,665.10
                        Lbr-Service Tech OT (billable)

                  SSM                                                                   1.00 HR        135.43         135.43
                        Shop Supplies

     6332698      UNIT 412848 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248



                                                                                      SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

Check Remittance:               ACHIWire Information:                                 AMOUNT DUE:
P.O. Box 843960                 Bank of America, NA
Dallas, TX 75284·3960           100 West 33rd Street                                                 Continued
                                NewYork, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                               PAGE 5 OF 9
               Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 129 of 213




 ~ COMPRESSCO LP'"                                           CSI COMPRESSCO SUB INC.                    INVOICE
         SOLD TO:                                                                      INVOICE NO:                244376RI
         KP ENGI NEERING LP                                                            INVOICE DATE:               09/18/18
         5555 OLD JAC KSONVILLE HIGHWAY
                                                                                       DUE DATE:                   11/17/18
         TYLER TX 75703
                                                                                       SERVICE DATE:               06/05/18



    SHIPPED TO:                                           CUSTOMER 10: 6879466              OUR ORDER NO : 92865
    KP ENGINEERING LP                                     CUSTOMER PO: J1 7 11-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COMMISION ING AND START UP ON MULTIPLE UNITS

    County: UPTON



     WO#               ITEM#                                                          QTY     U/M   UNIT PRICE    EXT. PRICE

                 MIL                                                                  710.00 EA           1.65        1,171.50
                       MILEAGE

                 MISC                                                                  2.00 EA          500.00        1,000.00
                    pre grout alignment/flatness

                 LF                                                                    11.05 HR          95.00        1,049.75
                       Lbr-Service Tech (billable)

                 LFO                                                                   20.76 HR         142.50        2,958.30
                       Lbr-Service Tech OT (billable)

                 SSM                                                                   1.00 HR          140.28         140.28
                    Shop Supplies

     6332701     UNIT 412849 COMM & SU
                 .COMMISSION AND START UP UNITS PO#J1711-248
                 MIL                                                                  470.00 EA           1.65         775.50
                       MILEAGE

                 MISC                                                                   2.00 EA         500.00        1,000.00
                    pre grout alignment/flatness

                 LF                                                                    12.46 HR          95.00        1,183.70
                       Lbr-Service Tech (billable)




                                                                                      SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

                                                                                      AMOUNT DUE:
                                                            :~~~.~
Check Remittance:              ACH/Wire Information:
P.O . Box 843960               Bank of America , NA
Dallas, TX75284-3960           100 West 33rd Street                                                   Continued
                               New York, NY 10001

Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                PAGE 60F9
               Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 130 of 213




 ilf/ COMPRESSCO LP'M                                        CSI COMPRESSCO SUB INC.                   INVOICE
         SOLD TO:                                                                      INVOICE NO:               244376RI
         KP ENGINEERING LP                                                             INVOICE DATE:              09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
         TYLER TX 75703
                                                                                       DUE DATE:                  11/17/18
                                                                                       SERVICE DATE:              06/05/18



    SHIPPED TO:                                           CUSTOMER ID: 6879466        OUR ORDER NO: 92865
    KP ENGINEERING LP                                     CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COMMISIONING AND START UP ON MULTIPLE UNITS

    County: UPTON



      WO#               ITEM#                                                         QTY    UIM   UNIT PRICE    EXT. PRICE

                  LFO                                                                  19.70 HR        142.50        2,807.25
                        Lbr-Service Tech OT (billable)

                  SSM                                                                   1.00 HR        139.68         139.68
                        Shop Supplies

     6332719      UNIT 412850 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                 275.00 EA          1.65         453."15
                        MILEAG E

                  MISC                                                                  2.00 EA        500.00        1,000.00
                     pre grout alignment/flatness

                  LF                                                                   17.38 HR         95.00        1,651.10
                        Lbr-Service Tech (billable)

                  LFO                                                                  16.48 HR        142.50        2,348.40
                        lbr- Service Tech OT (billable)

                  SSM                                                                   1.00 HR        139.98         139.98
                        Shop Supplies

     6332727      UNIT 412851 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248



                                                                                      SUBTOTAL:

Please send remittance or credit c ard (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

Check Remittance:               ACH/Wire Information:                                 AMOUNT DUE:
P.O. Box 843960                 Bank of America, NA
Dallas, TX 75284-3960           100 West 33rd Street                                                 Continued
                                New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                               PAGE 7 OF 9
               Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 131 of 213




     ---·~

 .~ COMPRESSCO LP
                         -.                              TM



                                                                CSI COMPRESSCO SUB INC.                    INVOICE
         SOLD TO :                                                                        INVOICE NO:                244376RI
         KP ENGINEERING LP
                                                                                          INVOICE DATE:               09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
         TYLER TX 75703                                                                   DUE DATI::                  11/17/18
                                                                                          SERVICE DATE:               06/05/18



    SHIPPED TO:                                               CUSTOMER 10: 6879466         OUR ORDER NO: 92865
    KP ENGINEERING LP                                         CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                       UNIT: JOHNSON INLET UNITS
    TX                                                        PROJECT: COMM ISIONING AND START UP ON MULTIPLE UNITS

    County: UPTON



      WO#               ITEM#                                                         QTY       U/M    UNIT PRICE    EXT. PRICE

                  MIL                                                                 11 0.00 EA             1.65         181.50
                        MILEAGE

                  MISC                                                                    2.00 EA          500.00        1,000.00
                     pre grout alignment/flatness

                  SS1-75ASX2-ACE                                                          4.00 EA          101.54         406. 16
                     ROTACHOCK MODEL SPHERICALWASHR

                  LF                                                                      11.64 HR          95.00        1,105.80
                        Lbr-Service Tech (billable)

                  LFO                                                                     19.83 HR         142.50        2,825.78
                        Lbr-Service Tech OT (billable)

                  SSM                                                                     1.00 HR          137.61         137.61
                     Shop Supplies

     6332735      UNIT 41 2852 COMM & SU
                  .COMMISSION AND START UP UNITS PO#J1711-248
                  MIL                                                                  370.00 EA             1.65         610.50
                        MILEAGE

                  MISC                                                                     2.00 EA         500.00        1,000.00
                     pregrout alignment/flatness




                                                                                       SUBTOTAL:

Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                    SALES TAX:

                                                                                       AMOUNT DUE:
Check Remittance:
P.O. Box 843960
Dallas, TX 75284·3960
                                ACH/Wire Information:
                                              .
                                Bank of America NA
                                100 West 33rd Street
                                                               Tax
                                                                     .:- . . .                           Continued
                                New York. NY 10001

Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                   PAGE 8 OF 9
                Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 132 of 213



                                                                                                                       :33::U. 9 :2




 ~-
   @coMPRESSCO LP'"                                          CSI COMPRESSCO SUB INC.                   INVOICE
         SOLD TO:                                                                      INVOICE NO:                244376RI
         KP ENGINEERING LP                                                             INVOICE DATE:               09/18/18
         5555 OLD JACKSONVILLE HIGHWAY
                                                                                       DUE DATE:                   11/17/18
         TYLER TX 75703
                                                                                       SERVICE DATE:               06/05/18



    SHIPPED TO:                                           CUSTOMER ID: 6879466         OUR ORDER NO : 92865
    KP ENGINEERING LP                                     CUSTOMER PO: J1711-248
    JOHNSON INLET UNITS                                   UNIT: JOHNSON INLET UNITS
    TX                                                    PROJECT: COM MISIONING AND START UP ON MULTIPLE UNITS

    County: UPTON


      WO#               ITEM#                                                         QTY    U/M   UNIT PRICE     EXT. PRICE

                  LF                                                                   23.69 HR         95.00          2,250.55
                        Lbr-Service Tech (billable)

                  LFO                                                                  11.68 HR        142.50          1,664.40
                        Lbr-Service Tech OT (billable)

                  SSM                                                                   1.00 HR        137.02           137.02
                     Shop Supplies




                                                                                      SUBTOTAL:                 66,459.61
Please send remittance or credit card (Visa, MasterCard or American Express)
information to remit@csicompressco.com and remit payment in USD to:                   SALES TAX:

Check Remittance:               ACH/Wlre Information:       TaxiD                     AMOUNT DUE:               66,459.61 USD
P.O. Box 843960
Dallas, TX 75284-3960
                                              .
                                Bank of America NA
                                100 West 33rd Street
                                                            Accour11iiiiiiiiiiiii

                                New York, NY 10001


Please direct inquiries regarding this invoice to invoiceinquiry@csicompressco.com.                                 PAGE90F 9
     Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 133 of 213



                         PROOF OF CLAIM EXHIBIT “B”
                         BASIS FOR CSI COMPRESSCO LP’S CLAIM
                                 Through August 23, 2019

                 Amount of Secured Invoices:                         $ 2,368,333.28
                 Attorney Fees and Expenses:                         $    39,289.86
                     Total Amount of Claim:                          $ 2,407,623.14

       CSI Compressco LP (“Compressco”), provided goods and/or services to KP Engineering,
LP (“KPE”) in connection with the Debtors’ oil and gas operations in Midland County, in the
State of Texas, including without limitation, goods and services for the use in the wells listed
below (the “Mineral Property”):

                                    MINERAL PROPERTY
     All that certain leasehold interest, tract or parcel of land, including any pipeline and/or
     pipeline right-of-way, located in MIDLAND County, Texas, containing approximately
     160.0 acres of land, more or less, located in the SOUTHWEST QUARTER (SW/4) of
     SURVEY NO. 27, TOWNSHIP 4 SOUTH, BLOCK 37, T&P RR CO SURVEY,
     MIDLAND County, Texas, and being more commonly known as the Johnson
     Cryogenic Gas Processing Facility and System.

     Said property is commonly known as: 38001 FM 1379, Midland, Texas 79706.



        Compressco performed labor and/or provided materials to KPE as the operator and/or
owner of the wells listed above. KPE directly benefited from the work performed by
Compressco. Compressco submitted its invoices directly to KPE who failed to timely pay the
invoices. Compressco timely filed its Lien Claimant’s Affidavits Against Oil, Gas and Other
Mineral Property (the “Liens”) on the properties listed above with the corresponding County
Clerk’s Office in Midland County, in the State of Texas. The Lien attaches to the underlying
leases and to KPE’s interests in the Mineral Property. Claimant’s Lien is attached as Exhibit
“A” to the Proof of Claim.

        To the extent that interest may be owed on this claim, Compressco applied the legal
interest rate of 6% per annum beginning 60 days from the invoice date through the date of
bankruptcy case filing. Interest will continue to accrue at the rate of 6% per annum until paid.
See 11 U.S.C. §§ 502, 506 and relevant state statutory lien law.

       Compressco is entitled to attorney’s fees incurred to seek the collection of amounts due.
The legal basis for this recovery is pursuant to the parties’ contract, applicable federal law and
applicable state law. See 11 U.S.C. §§ 502, 506 and relevant state statutory lien law.




POC Exhibit B – Page 1
                       Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 134 of 213
  Debtor: KP Engineering, LP, et al.
  UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS

  Case Number: 19-34698


                                                                                      FILED
                                                                                 Claim No. 56
                                                                               January 03, 2020
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                 Southern District of Texas
                                                                                                                                                                     04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Credos Industrial Supplies & Rentals LLC
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              dba, Credos Fabrications, LLC
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Craig M. Daugherty                                                   Credos Fabrications, LLC
   Federal Rule of                          Name                                                                  Name
                                            100 Independence Place, Ste 300                                       P O Box 199
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number        Street

                                             Tyler, TX 75703                                                      Quitman, MS 39355
                                             City                            State               ZIP Code         City                        State            ZIP Code


                                            Contact Phone 903-509-1100                                            Contact Phone 251-751-7010
                                                          craigd@beardandharris.com                                             sjohnson@credosfab.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                 Filed On
                                                                                                                                                    MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                        Page 1
                                                                                                                      EXHIBIT "5"
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 135 of 213


   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $1,004,471.83                             Does this amount include interest or other charges?
                                                                                             No
                                                                                         X   Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             Services performed


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 136 of 213
12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 1/3/2020
3571.                                                   MM / DD / YYYY


                                  Craig M. Daugherty
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Craig M. Daugherty
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               Daugherty Law Firm
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           100 Independence Place, Ste 300

                                  Address
                                                        Number               Street

                                                        Tyler, TX 75703
                                                        City                                              State                ZIP Code


                                                                                                                             craigd@beardandharris.com
                                  Contact Phone         903-509-1100                                      Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
   Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 137 of 213




                          Summary of Debt Owed
                 to Credos Fabrications, LLC as of 8/22/2019


 Inv #     Inv Date    Date Due         Amount          Interest at 6% before
                                                            date of filing
200-2.17   7-10-18       8-9-18       $184,473.25            $11,068.40
200-2.18   7-17-18      8-16-18        225,864.25             13,551.86
200-2.19   7-24-18      8-23-18        206,542.01             11,359.81
200-2.21    8-7-18       9-6-18        102,090.25              5,614.96
200-2.20   7-31-18      8-30-18        182,448.00             10,034.64
 200-3.1   7-31-18      8-30-18        20,360.00               1,119.80
 200-3.2   7-31-18      8-30-18         1,212.00                 66.66
 200-3.3   7-31-18      8-30-18          675.00                  37.13
 200-3.4   7-31-18      8-30-18          838.00                  46.09
 200-3.5   7-31-18      8-30-18         1,105.00                 60.78
 200-3.6   7-31-18      8-30-18         1,782.50                 98.04
 200-3.7   7-31-18      8-30-18          647.50                  35.61
 200-3.8    8-7-18       9-6-18         2,470.00                135.85
  Total                               $930,507.76            $53,229.63
   39      Attorney   As of date       $20,734.44
             fees      of filing
 Totals                                                        $1,004,471.83




                                                          Credos Statement 1
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 138 of 213

Credos Fabrications, LLC
~oh nson @credosfab .com
                                                                                       INVOICE
                                                                                       Invoice Number: 200·2..17
PO Box 199
                                                                                       Invoice Date:   7/10/18
Quitman, MS 39355
USA                                                                                    Page:

Voice:      251-751 -7010                                                              Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                              Customer ID: KPE


            Customer PO                        Payment Terms                       Sales Rep ID                  Due Date
            J1711-19212                         Net 30 Days                                                        8/9/18

                                 Description                                                                        Amount
Week 7-2 to 7-8-18
1 Project Manager@ 66 hrs                                                                                               7,110.00
1 Pipe Superintendent @ 42 hrs                                                                                          3,440.00
1 Pipe Fitter Foreman @ 43 hrs                                                                                          2,870.00
1 Foreman@ 65 hrs                                                                                                       5,037.50
5 Welders @ 325 hrs                                                                                                    19,375.00
3 Welder helpe rs@ 193.5 hrs                                                                                            8,519.25
4 Pipe Fitter @ 260 hrs                                                                                                17,050.00
1 Operator @ 53 hrs                                                                                                     2,796.50
22 Skilled Laborers @ 1290.5 hrs                                                                                       68,310.00
1 Corporate Office Manager@ 12 hrs                                                                                          420 .00
5 Welding trucks @ 325 hrs                                                                                             14,625.00
1 Tool trailer@ 6 days                                                                                                  2,100.00
1- 1 ton truck@ 6 days                                                                                                  1,500.00
Per Diem x 216                                                                                                         31 ,320.00




                                                                       Subtotal                                       184,473.25
                                                                       Sales Tax
                                                                       Total Invoice Amount                           184,473.25
         Check/Credtt Memo N•                                          Payment/Credtt Applied
                                                                       TOTAL                                          184,473.25




                                                                                          Credos Statement 2
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 139 of 213

Credos Fabrications, LLC
rjoh nson@credosfab .com
                                                                                    INVOICE
                                                                                    Invoice Number: 200-2. 18
PO Box 199
Quitman, MS 39355                                                                   Invoice Date:   7/17/18
USA                                                                                 Page:           1

Voice:      251-751-7010                                                            Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                           Customer ID: KPE

         Customer PO                        Payment Terms                       Sales Rep ID                Due Date
            J 1711-192/2                     Net 30 Days                                                        8/16/1 8

                              Description                                                                         Amount
Week 7-9 thru 7-15-18 Per Diem x 242                                                                                35,090 .00
1 Project Manager@ 64 hrs                                                                                            6,840.00
1 Pipe Superintendent @ 64 hrs                                                                                       6,080.00
1 Pipe Fitter Foreman@ 57.5 hrs                                                                                       4,175.00
1 Welding Foreman @ 42 hrs                                                                                            2,980.00
2 Foremen@ 96 hrs                                                                                                     7,345.00
6 W elders @ 301 hrs                                                                                                 17,575 .00
2 Welder's helpers@ 113.5                                                                                             4,819.25
4 Pipe Fitters@ 196.5 hrs                                                                                            12,320 .00
1 Operator @ 11 hrs                                                                                                     517 .00
29 Skilled Laborers @ 1569 hrs                                                                                       82,1 58.75
1 Corporate Office Manager@ 12 hrs                                                                                      420 .00
6 Welding Trucks@ 301 hrs                                                                                            13,545 .00
1 Tool Trailer@ 6 days                                                                                                2,100.00
1- 1 Ton Truck@ 6 days                                                                                                1,500.00
F&R lnv 9691 welding Procedures                                                                                       3,105.00
F&R lnv 9431 welding procedures                                                                                      17,531.75
F&R lnv 9455 Welding procedures                                                                                       1,322.50
F&R lnv 9471 Welding procedures                                                                                        2,817.50
F&R lnv 9597 welding Procedures                                                                                        3,622.50


                                                                    Subtotal                                        225 ,864.25
                                                                    Sales Tax
                                                                    Total Invoice Amount                            225 ,864.25
         Check/Credit Memo N•                                       Payment/Credit Applied
                                                                    TOTAL                                           225,864.25




                                                                                           Credos Statement 3
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 140 of 213

Credos Fabrications , LLC
rjoh nson @credosfab .com
                                                                                       INVOICE
                                                                                       Invoice Number: 200-2.19
PO Box 199
Quitman, MS 39355                                                                      Invoice Date:   7/24/18
USA                                                                                    Page:           1

Voice:      251-751-7010                                                               Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                              Customer ID: KPE

            Customer PO                        Payment Terms                       Sales Rep ID               Due Date           I
            J 1711-192/2                        Net 30 Days                                                   8/23/18            I
                                 Description                                                                      Amount
W eek 7-16 to 7-22-18
1 Project manager@ 58 hrs                                                                                            6,030.00
1 Pipe Superintendent @ 47 hrs                                                                                       4,040.00
1 Pipe Fitter Foreman @ 58 hrs                                                                                       4,220.00
1 Welding Foreman @ 65 hrs                                                                                           4,850.00
2 Foremen@ 136 hrs                                                                                                  10,660 .00
4 Welders @ 242 hrs                                                                                                 14,150.00
1 Welders Helpers@ 61 hrs                                                                                            2,645.50
2 Pipe Fitters@ 126 hrs                                                                                              8,195.00
29 Skilled Laborers @ 1826 hrs                                                                                      97,155.00
1 Corporate OffiCe Manger@ 14 hrs                                                                                      490 .00
4 Welding trucks @ 242 hrs                                                                                          10,890 .00
1 Tool trailer @ 7 days                                                                                              2,450.00
1- 1 ton truck@ 7 days                                                                                               1,750.00
1- 1/2 ton truck @ 5 days                                                                                            1,000.00
Per Diem x 261                                                                                                      37,845 .00
Ink- see attached receipt                                                                                               59.60
Ink- see attached receipt                                                                                                62.03
Fuel- see attached receipt                                                                                               49.88



                                                                       Subtotal                                    206 ,542.01
                                                                       Sales Tax
                                                                       Total Invoice Amount                        206 ,542.01

         Check/Credit Memo N•                                          Payment/Credit Applied
                                                                       TOTAL                                       206,542.01




                                                                                              Credos Statement 4
                 Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 141 of 213
Credos Fabrications , LLC
rjoh nson@credosfab .com
                                                                                        INVOICE
                                                                                         Invoice Number: 200-2.20
PO Box 199
Quitman, MS 39355                                                                        Invoice Date:   7/31/18
USA                                                                                      Page:

Voice:      251-751-7010                                                                 Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                              Customer ID:   KPE

            Customer PO                        Payment Terms                        Sales Rep ID                   Due Date
            J 1711-192/2                        Net 30 Days                                                         8/30/18

                                 Description                                                                         Amount
week 7-23 to 7-29-18
1 Project Manager@ 58 hrs                                                                                                6,210.00
1 Pipe Superintendent @ 61 hrs                                                                                           5,720.00
1 Pipe Fitter Foreman @ 52 hrs                                                                                           3,680.00
2 Foremen@ 115 hrs                                                                                                       8,612.50
1 Office Manager @ 35 hrs                                                                                                1,417.50
3 Welders @ 165 hrs                                                                                                      9,925.00
2 Welder Helpers @ 116 hrs                                                                                               5,143.00
2 Pipe Fitters @ 89 hrs                                                                                                  5,747.50
29 Skilled Laborers@ 1717 hrs                                                                                           90,472 .50
1 Corporate OffiCe Manager@ 12 hrs                                                                                         420 .00
3 Welding Trucks@ 165 hrs                                                                                                7,425.00
1 Tool Trailer@ 6 days                                                                                                   2,100.00
1- 1 ton truck @ 6 days                                                                                                  1,500.00
Per Diem x 235                                                                                                          34,075.00




                                                                        Subtotal                                       182,448.00
                                                                        Sales Tax
                                                                        Total Invoice Amount                           182,448.00
         Check/Cred~   Memo N•                                          Payment/Cred~   Applied
                                                                        TOTAL                                          182,448.00




                                                                                            Credos Statement 5
                     Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 142 of 213
Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                      INVOICE
                                                                                       Invoice Number: 200-2.21
PO Box 199
Quitman, MS 39355                                                                      Invoice Date:   8/7/ 18
USA                                                                                    Page:

Voice:      251-751-7010
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer ID: KPE

            Customer PO                       Payment Terms                        Sales Rep ID                  Due Date
            J-1711-192/2                       Net 30 Days                                                        9/6/1 8

                                Description                                                                        Amount
Week 7/30 to 8/5/18
1 Project Manager@ 38.5 hrs                                                                                             3,465.00
1 Pipe Superintendent@ 27.5 hrs                                                                                         2,200.00
1 Pipe Fitter Foreman@ 38.5 hrs                                                                                         2,502.50
2 Foremen@ 66 hrs                                                                                                       4,290.00
1 Office Manager@ 35 hrs                                                                                                1,225.00
3 Welders@ 102.5 hrs                                                                                                    5,125.00
2 Welder Helpers@ 77 hrs                                                                                                2,849.00
2 Pipe Fitters@ 62.5 hrs                                                                                                3,437.50
29 Skilled Laborers@ 1018 hrs                                                                                         45,810 .00
1 Corporate Office Manager@ 8 hrs                                                                                           280 .00
3 Welding Trucks @ 102.5 hrs                                                                                            4,612.50
1 Tool Trailer@ 4.25 days                                                                                               1,487.50
1- 1ton truck@ 4.25 days                                                                                                1,062 .50
Per Diem x 163.75                                                                                                      23,743 .75




                                                                      Subtotal                                       102,090.25
                                                                      Sales Tax
                                                                      Total Invoice Amount                           102,090.25
         Check/Credit Memo N•                                         Payment/Cred it Applied
                                                                      TOTAL                                          102,090.25




                                                                                                Credos Statement 6
                 Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 143 of 213

Credos Fabrications, LLC
rjoh nson@credosfab .com
                                                                                        INVOICE
                                                                                        Invoice Number: 200-3.1
PO Box 199
Quitman, MS 39355                                                                       Invoice Date:   7/31/18
USA                                                                                     Page:           1

Voice:      251-751-7010                                                                Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer I D:   KPE

            Customer PO                       Payment Terms                         Sales Rep ID                  Due Date
                                               Net 30 Days                                                        8/30/18

                                Description                                                                         Amount
TARGAIKPE DRiver Plant- week 7-23 to 7-29-18
1 Welding Foreman @ 56 hrs                                                                                             4,040.00
1 Welder @ 63 hrs                                                                                                       3,725.00
2 Skilled Laborers@ 104 hrs                                                                                             5,715.00
1 Welding Truck @ 63 hrs                                                                                                2,835.00
1 - 1/2 ton truck@ 5 days                                                                                               1,000.00
Per Diem x 21                                                                                                           3,045.00




                                                                        Subtotal                                       20,360.00
                                                                        Sales Tax
                                                                        Total Invoice Amount                           20,360 .00

         Check/Credit Memo N•                                           Payment/Credit Applied
                                                                        TOTAL                                          20,360 .00




                                                                                           Credos Statement 7
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 144 of 213

Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                        INVOICE
                                                                                        Invoice Number: 200-3.2
PO Box 199
Quitman, MS 39355                                                                       Invoice Date:   7/31/18
USA                                                                                     Page:           1

Voice:      251-751-7010                                                                Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer I D: KPE

         Customer PO                          Payment Tenns                         Sales Rep ID                  Due Date
                                               Net 30 Days                                                        8/30/18

                                Description                                                                         Amount
RFI # 072 Date 7-24-18
1 Project Manage r @ 1 hr                                                                                                    90.00
1 Welder@ 6 hrs                                                                                                             300.00
1 Welder Helper@ 6 hrs                                                                                                      222 .00
1 Pipe Fitter @ 6 hrs                                                                                                       330.00
1 Welding truck@ 6 hrs                                                                                                      270 .00




                                                                       Subtotal                                         1,212.00
                                                                       Sales Tax
                                                                       Total Invoice A mount                            1,212.00
         Check/Credit Memo N•                                          Payment/Credit Applied
                                                                       TOTAL                                            1,212.00




                                                                                               Credos Statement 8
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 145 of 213
Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                       INVOICE
                                                                                       Invoice Number: 200-3.3
PO Box 199
Quitman, MS 39355                                                                      Invoice Date:   7/31/18
USA                                                                                    Page:

Voice:      251-751-7010                                                               Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer ID:   KPE

         Customer PO                          Payment Te rms                       Sales Rep ID                  Due Date
                                               Net 30 Days                                                       8/30/18

                                Description                                                                        Amount
RFI # 80 Date 7-23-18
1 Project Manager@ 1 hr                                                                                                     90.00
1 Welder@ 3 hrs                                                                                                            150.00
1 Pipe Fitter@ 3 hrs                                                                                                       165.00
1 Skilled Laborer@ 3 hrs                                                                                                   135.00
1 Welding Truck@ 3 hrs                                                                                                     135.00




                                                                       Subtotal                                            675 .00
                                                                       Sales Tax
                                                                       Total Invoice Amount                                675 .00
         Check/Credit Memo No                                          Payment/Credit Applied
                                                                       TOTAL                                               675.00




                                                                                              Credos Statement 9
                   Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 146 of 213

Credos Fabrications , LLC
~oh nson@credosfab .com
                                                                                      INVOICE
                                                                                      Invoice Number: 200-3.4
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   7/31/18
USA                                                                                   Page:

Voice:      251 -751-7010                                                             Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer ID: KPE

            Customer PO                       Payment Terms                       Sales Rep ID                  Due Date
                                               Net 30 Days                                                      8/30/ 18

                                Description                                                                       Amount
RFI # 71     Date 7-25-18
1 Project manager @ 1 hr                                                                                                    90.00
1 Welder@ 4 hrs                                                                                                            200 .00
1 Welder Helper@ 4 hrs                                                                                                     148.00
1 Pipe Fitter@ 4 hrs                                                                                                       220 .00
1 Welding Truck @ 4 hrs                                                                                                    180.00




                                                                      Subtotal                                             838.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                                 838 .00

         Check/Credtt Memo N•                                         Payment/Credtt Applied
                                                                      TOTAL                                                838.00




                                                                                         Credos Statement 10
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 147 of 213
Credos Fabrications, LLC
rjoh nson@credosfab .com
                                                                                      INVOICE
                                                                                      Invoice Number: 200-3.5
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   7/31/ 18
USA                                                                                   Page:           1

Voice:      251-751-7010                                                              Dupl~ate

Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                          Payment Terms                       Sales Rep ID                   Due Date
                                               Net 30 Days                                                       8/30/18

                                Description                                                                        Amount
RFI # 49 Date 7-27-18
1 Project manager@ 1 hr OT                                                                                                 135.00
1 Welder @ 4 hrs OT                                                                                                        300 .00
1 Pipe Fitter@ 4 hrs                                                                                                       220 .00
1 Skilled Laborer @ 4 hrs OT                                                                                               270 .00
1 Welding Truck@ 4 hrs                                                                                                     180.00




                                                                      Subtotal                                         1,105.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                             1,105.00
         Check/Credit Memo N•                                         Payment/Credit Applied
                                                                      TOTAL                                            1,105.00




                                                                                        Credos Statement 11
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 148 of 213

Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                       INVOICE
                                                                                        Invoice Number: 200-3.6
PO Box 199
Quitman, MS 39 355                                                                      Invoice Date:   7/31/18
USA                                                                                     Page:

Voice:      251-751-7010                                                                Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                              Customer ID: KPE

            Customer PO                        Payment Terms                       Sales Rep ID                   Due Date
                                                Net 30 Days                                                       8/30/18

                                 Description                                                                        Amount
RFI # 30 Date 7-27-18
1 Project manager@ 1 hr OT                                                                                                  135.00
1 Welder @ 5 hrs OT                                                                                                         375.00
1 Ppe Fitter@ 5 hrs                                                                                                         275 .00
1 Skilled Laborer@ 5 hrs OT                                                                                                 337.50
1 Welding Truck @ 5 hrs                                                                                                     225 .00
Per Diem x 3                                                                                                                435 .00




                                                                       Subtotal                                         1,782.50
                                                                       Sales Tax
                                                                       Total Invoice Amount                             1,782.50
                                                                       Payment/Cred~   Applied
         Check/Cred~   Memo N•
                                                                       TOTAL                                            1,782.50




                                                                                          Credos Statement 12
                  Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 149 of 213

Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                          INVOICE
                                                                                          Invoice Number: 200-3.7
PO Box 199
Quitman, MS 39355                                                                         Invoice Date:   7/31/18
USA                                                                                       Page:           1

Voice:      251-751-7010                                                                  Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                                 Customer ID: KPE

            Customer PO                           Payment Tenns                       Sales Rep ID                  Due Date
                                                   Net 30 Days                                                      8/30/18

                                    Description                                                                       Amount
RFI # 84 Date 7-27-18
1 Project manager@ 1 hr OT                                                                                                    135 .00
1 Welder@ 2 hrs OT                                                                                                            150.00
1 Pipe Fitter 1 RT hr and 1 OT hr                                                                                             137.50
1 Skilled Laborer@ 2 hrs OT                                                                                                   135.00
1 Welding Truck @ 2hrs                                                                                                         90.00




                                                                          Subtotal                                            647 .50
                                                                          Sales Tax
                                                                          Total Invoice Amount                                647 .50
         Check/Cred~   Memo N1                                            PaymenUCred~   Applied
                                                                          TOTAL                                               647.50




                                                                                            Credos Statement 13
                    Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 150 of 213
Credos Fabrications, LLC
rjoh nson @credosfab .com
                                                                                     INVOICE
                                                                                     Invoice Number: 200-3.8
PO Box 199
Quitman, MS 39355                                                                    Invoice Date:   8/ 7/ 18
USA                                                                                  Page:

Voice:      251 -751 -7010
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                            Customer ID: KPE

            Customer PO                   Payment Tenns                          Sales Rep ID                   Due Date
                                              Net 30 Days                                                        9/6/ 18

                            Description                                                                           Amount
TARGA!KPE Driver Plant- Week 7/30 to 8/5/18
1 Welder @ 11 hrs                                                                                                          550.00
2 Skilled Laborers @ 22 hrs                                                                                                990 .00
1 Welding Truck @ 11 hrs                                                                                                   495 .00
Per Diem x 3                                                                                                               435 .00




                                                                     Subtotal                                          2,470.00
                                                                     Sales Tax
                                                                     Total Invoice Amount                              2,470.00
         Check/Credit Memo N•                                        PaymenUCredit Applied
                                                                     TOTAL                                             2,470.00




                                                                                        Credos Statement 14
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 151 of 213

Daugherty Law Firm
Craig M. Daugherty
100 Independence Pl. #300
Tyler, TX 75703


 Invoice submitted to:

                                                                                                   1/2/2020
    Credos Fabrications, LLC
    KP Eng. matter

                                                                                                   Invoice #
    Project
                                                                                                      39


                                                                                                   Due Date
                                                                                                   2/1/2020

  Date                            Description                            Rate    Time    Work by    Amount
11/17/2018 legal research; review of party pleadings; draft of answer   300.00      3.5 CD          1,050.00
           and counter-claim; efile same
12/14/2018 Review of KPE motion to serve additional third party         300.00     1.75 CD            525.00
           defendants; draft of response; efile response; email to
           and from Targa counsel
12/15/2018 Review of client documents; continued revision of            300.00          3 CD          900.00
           discovery requests to KPE; preparation of discovery
           exhibit; emails from client with attachments; email to
           client; email from and to co-defendant counsel; email
           from efile system re error
12/16/2018 Review of client documents and continued drafting of         300.00      1.8 CD            540.00
           discovery requests to KPE
12/18/2018 email to co-defendant counsel re date for hearing our        300.00     0.75 CD            225.00
           motion; emails from co-defendant counsel; review of
           online court docket listing filings by other parties
12/19/2018 phone conference with client; email to client re questions   300.00      0.8 CD            240.00
           about invoices
12/21/2018 review of client documents; revision of discovery requests   300.00     2.75 CD            825.00
           to opposing parties; efile discovery




                                                                         Total

                                                                         Payments/Credits

                                                                         Balance Due

                                                                                Credos Statement 15
                                                   Page 1
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 152 of 213

Daugherty Law Firm
Craig M. Daugherty
100 Independence Pl. #300
Tyler, TX 75703


 Invoice submitted to:

                                                                                                      1/2/2020
    Credos Fabrications, LLC
    KP Eng. matter

                                                                                                      Invoice #
    Project
                                                                                                         39


                                                                                                      Due Date
                                                                                                      2/1/2020

  Date                              Description                             Rate    Time    Work by    Amount
1/3/2019     email from Hancock attorney re setting hearing on Motion      300.00      0.5 CD            150.00
             for Entry of Scheduling Order; return email; email to court
             coordinator re hearing on my motion; phone conference
             with Targa attorney about scheduling hearing on our
             objection to KPE's motion to add third parties; email to
             Targa attorney
1/3/2019     receipt and review of Targa produced documents; emails        300.00     0.75 CD            225.00
             from client; email to client
1/24/2019    receipt and review of KPE responses to discovery; phone       300.00          1 CD          300.00
             conference with Hancock attorney; email to client
1/29/2019    phone conference with KPE attorney; phone conference          300.00      0.8 CD            240.00
             with Hancock attorney
1/29/2019    receipt and review of KPE's response to discovery; email      300.00     0.75 CD            225.00
             to client
6/27/2019    legal research; review other party's pleadings; review of     300.00     4.25 CD          1,275.00
             client documents; draft motion for partial summary
             judgment; efile same; email to client
7/17/2019    emails from and to counsel re filings and hearing in          300.00      0.3 CD             90.00
             Midland
7/17/2019    review file documents to prepare for mediation; emails        300.00     2.75 CD            825.00
             from counsel and court coordinator re hearing on motion
             for summary judgment; emails to counsel and court
             coordinator re same; draft position statement to mediator


                                                                            Total

                                                                            Payments/Credits

                                                                            Balance Due

                                                                                   Credos Statement 16
                                                     Page 2
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 153 of 213

Daugherty Law Firm
Craig M. Daugherty
100 Independence Pl. #300
Tyler, TX 75703


 Invoice submitted to:

                                                                                                  1/2/2020
    Credos Fabrications, LLC
    KP Eng. matter

                                                                                                  Invoice #
    Project
                                                                                                     39


                                                                                                  Due Date
                                                                                                  2/1/2020

  Date                            Description                            Rate    Time   Work by    Amount
7/22/2019 review file documents and revise response to Targa            300.00     2.75 CD           825.00
           request for discovery; emails from client; email to client
7/23/2019 review file documents; preparation of document                300.00      2.3 CD           690.00
           production to Targa; emails from client; phone
           conference with counsel for KPE; email from mediator;
           email to client
7/24/2019 emails from client; review and revise response to Targa       300.00      1.4 CD           420.00
           discovery requests; phone conference with client; email
           to client
8/22/2019 emails from counsel; phone conferences with counsel;          300.00      1.5 CD           450.00
           review of pleadings; preparation for summary judgment
           hearing
8/23/2019 email from opposing counsel; review of bankruptcy             300.00      0.4 CD
           petition; email to client
9/12/2019 attempt to call client; email to client                       300.00     0.25 CD
11/7/2019 Internet research re filings in KPE bankruptcy in Houston     300.00     4.25 CD
           and Hancock's suit against KPE ; phone conference with
           bankruptcy trustee; emails from case counsel; draft forms
           for permission to enter cases; phone conference with
           client
11/12/2019 Internet research re admission to U.S. Western District      300.00      0.4 CD
           Court; draft motion for permission to appear; mail to
           clerk; email to counsel of record


                                                                         Total

                                                                         Payments/Credits

                                                                         Balance Due

                                                                                Credos Statement 17
                                                   Page 3
             Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 154 of 213

Daugherty Law Firm
Craig M. Daugherty
100 Independence Pl. #300
Tyler, TX 75703


 Invoice submitted to:

                                                                                                1/2/2020
    Credos Fabrications, LLC
    KP Eng. matter

                                                                                                Invoice #
    Project
                                                                                                   39


                                                                                                Due Date
                                                                                                2/1/2020

  Date                             Description                        Rate    Time   Work by     Amount
11/26/2019 receipt and review of orders from Federal courts; draft   300.00     0.75 CD
           motions to appear in Southern Dist. courts; Fedex
           motions; email to client
                                                                                     Reimb...
11/12/2019 Application for Admission to US Western Dist Ct           100.00
11/14/2019 Fedex motion to appear in Southern U.S. courts             27.35
           Total Reimbursable Expenses
7/19/2019 conference call with case counsel                          300.00      0.5 CD            150.00
7/30/2019 travel to Houston and attend mediation conference;         300.00     12.5 CD          3,750.00
           return to Tyler
8/1/2019 cumulative summary review of filings in Midland cases       300.00     14.5 CD          4,350.00
11/19/2019 conference call with case counsel                         300.00      0.5 CD            150.00
                                                                                     Reimb...
7/16/2019 AA flight to Midland for hearing (cancelled)               219.82                        219.82
7/30/2019 mileage to Houston and return                              247.08                        247.08
          Total Reimbursable Expenses                                                              466.90
8/1/2019 summary review of filings in Midland cases                   85.00     23.5 PM          1,997.50




                                                                      Total                 $20,734.44

                                                                      Payments/Credits             $0.00
                                                                      Balance Due           $
                                                                             Credos Statement 18
                                                   Page 4
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 155 of 213




                                                   EXHIBIT "6"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 156 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 157 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 158 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 159 of 213




                                               EXHIBIT "7"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 160 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 161 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 162 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 163 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 164 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 165 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 166 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 167 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 168 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 169 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 170 of 213
                       Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 171 of 213
  Debtor: KP Engineering, LP, et al.
  UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS

  Case Number: 19-34698


                                                                                      FILED
                                                                                 Claim No. 49
                                                                             December 12, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                 Southern District of Texas
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Heat Transfer Research, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              HTRI
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Accounting Group - Mark Cline                                        Mark Cline
   Federal Rule of                          Name                                                                  Name
                                            165 Research Drive
   Bankruptcy Procedure
   (FRBP) 2002(g)                            PO Box 1390
                                             Number          Street                                               Number          Street

                                             Navasota, Texas 77868
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 979-690-5050                                            Contact Phone
                                                          Accounting@htri.net
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                                                                                                                               EXHIBIT "8"
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 172 of 213


   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      C14473



7. How much is the claim?                      $ $54,720.00                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold-Essentials software fee for remaining period(s)


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                        Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 173 of 213
12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 12/12/2019
3571.                                                   MM / DD / YYYY


                                  Adam Pena
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Adam Pena
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Accounting Associate


                                  Company               Heat Transfer Research, Inc.
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         165 Research Drive

                                  Address
                                                        Number               Street

                                                        Navasota, Texas 77868
                                                        City                                              State                ZIP Code


                                                                                                                             Accounting@htri.net
                                  Contact Phone         979-690-5050                                      Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 174 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 175 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 176 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 177 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 178 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 179 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 180 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 181 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 182 of 213




                                                            EXHIBIT "9"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 183 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 184 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 185 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 186 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 187 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 188 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 189 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 190 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 191 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 192 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 193 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 194 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 195 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 196 of 213




                                                            EXHIBIT "10"
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 197 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 198 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 199 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 200 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 201 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 202 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 203 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 204 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 205 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 206 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 207 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 208 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 209 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 210 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 211 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 212 of 213
Case 19-34698 Document 795 Filed in TXSB on 04/21/21 Page 213 of 213
